Chester, J.:
The appellant has been adjudged guilty of contempt of court in willfully disobeying the order of the court made on the 22d day of December, 1906, by refusing and neglecting to pay over to the defendant Fannie Barker her distributive share of the moneys in his hands, being the proceeds of the sale of land in this action as directed in said order. Reference to the order of December 22, 1906, shows that it contains no such direction. The order commands the plaintiff and not the appellant to proceed with said action and to continue therein with all reasonable dispatch to final judgment. There was no requirement in that order that the appellant should do anything and nothing appears showing that he has in any respect violated it. The fact that he as referee in partition for a long time improperly withheld payment from the respondent of her distributive share of the moneys in his hands payable to her under the judgment was sufficient to render him subject to a proper application to the court to compel compliance on his part with the judgment, but that fact is no justification for holding him as for a contempt in failing to comply with the order referred-to, for he has not been shown guilty of any violation of that order. The order should be reversed, with 'ten dollars costs and disbursements, and the motion granted, without costs. All concurred. Order reversed, with ten dollars costs and disbursements, and motion granted, without costs.